914 F.2d 259
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.William WESLEY, Petitioner-Appellant,v.George ALEXANDER, Respondent-Appellee.
No. 89-3745.
United States Court of Appeals, Sixth Circuit.
Sept. 20, 1990.

Before KENNEDY and RALPH B. GUY, Jr., Circuit Judges, and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
William Wesley appeals the dismissal of his petition for a writ of habeas corpus filed under 28 U.S.C. Sec. 2254.  Wesley was convicted of kidnapping and two counts of rape following a jury trial in the Lucas County, Ohio, Court of Common Pleas in June, 1979.  The convictions were affirmed by the Ohio Court of Appeals on direct appeal, and the Ohio Supreme Court dismissed a further appeal for lack of a substantial constitutional question.


3
Thereafter, Wesley filed his petition in the district court, alleging that:  (1) the trial court was without jurisdiction to try the rape charges because the crimes occurred in Michigan;  (2) the trial court unfairly emphasized the prosecution's theory in its jury instructions;  (3) he was entitled to a jury instruction with respect to abduction, a lesser included offense of kidnapping;  (4) he was subjected to double jeopardy as a result of his convictions of both oral and vaginal rape.  The district court dismissed the petition as without merit.  Upon careful consideration of the entire record, we conclude that the dismissal was proper.  No violation of fundamental fairness occurred here.   See Rose v. Clark, 478 U.S. 570, 577 (1986).


4
We affirm the judgment of the district court for the reasons stated in its opinion and order filed July 17, 1989.  Rule 9(b)(5), Rules of the Sixth Circuit.